Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Matthew Schneider on 8/9/2022.

	The after final claim set filed 7/28/2022 is hereby entered. 
IN THE CLAIMS dated 7/28/2022, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 13, line 7, change “provided with at least an inlet nozzle and with at least an outlet nozzle” to -- provided with an inlet nozzle and with an outlet nozzle --
In Claim 13, 2nd to last line, insert the word -- and -- at the end of the line
In Claim 20, line 10, change “and outletting at least a second fluid” to -- and outletting a second fluid --
In Claim 21, the last line, change “being the liquid level” to -- defining a liquid level --


Allowable Subject Matter
2.	Claims 1-7, 9-16 and 18-21 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Final Rejection filed 5/18/2022. The claim objections previously set forth for Claim 1 have been overcome - those claim objections have been withdrawn accordingly. Therefore, Claim 1 and its dependent claims are now in condition for allowance. 
Regarding independent Claim 13: Claim 13 comprises similar subject matter to Claim 1 and now specifies, inter alia, that “wherein the second fluid that is discharged from the open second ends of the tubes passes through the second section of the pressure chamber before entering the first section of the pressure chamber”. As can be observed in Fig. 1 of the previously relied upon Filippi reference (US 2016/0161106 A1), the second open ends of the tubes open directly into the first section of the pressure chamber to facilitate operation (see Fig. 1 and the 103 rejection previously set forth for Claim 13 in the Final Rejection filed 5/18/2022). Thus, Filippi teaches away from the second fluid passing through the second section of the pressure chamber before entering the first section of the pressure chamber as claimed. Therefore, Filippi does not anticipate Claim 13 as amended an no motivation would have existed to have completely reconfigured the structure of the heat exchanger taught by Filippi, which seeks to admit the second fluid directly into the first section of the pressure chamber, into a configuration “wherein the second fluid that is discharged from the open second ends of the tubes passes through the second section of the pressure chamber before entering the first section of the pressure chamber” as claimed. Therefore, the subject matter of Claim 13 is now considered to be allowable over the previously relied Filippi reference and all other known prior art. 
Regarding independent Claim 20: Claim 20 comprises similar subject matter to Claim 1 and now specifies, inter alia, that the second fluid “is only able to flow into the first section of the pressure chamber after flowing upwardly in the second section and passing the open upper end of the guiding jacket”. As can be observed in Fig. 1 of the previously relied upon Filippi reference (US 2016/0161106 A1), the second open ends of the tubes open directly into the first section of the pressure chamber to facilitate operation (see Fig. 1 and the 103 rejection previously set forth for Claim 20 in the Final Rejection filed 5/18/2022). Thus, Filippi teaches away from the second fluid being only able to flow into the first section of the pressure chamber after flowing upwardly in the second section and passing the open upper end of the guiding jacket as claimed. Therefore, Filippi does not anticipate Claim 20 as amended an no motivation would have existed to have completely reconfigured the structure of the heat exchanger taught by Filippi, which seeks to admit the second fluid directly into the first section of the pressure chamber, into a configuration wherein the second fluid “is only able to flow into the first section of the pressure chamber after flowing upwardly in the second section and passing the open upper end of the guiding jacket” as is now claimed. Therefore, the subject matter of Claim 20 is now considered to be allowable over the previously relied Filippi reference and all other known prior art.  
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/10/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762